DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/12/2022 has been entered.

Response to Amendment
This action is in response to Amendments made on 7/12/2022, in which: claims 1, 13, 20 are amended, claims 2-12, 14-15, 18-19 are previously presented, claims 16-17 are cancelled and claims 21-22 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Englar (US 2005/0029396) in view of Nam (US 9156550), Shiying (CN 1439573) and Le Bonte (US 2012/0153242).

Regarding claims 1, 12-15, 18-19, 21, Englar discloses a short take-off and landing (STOL) aircraft comprising: two wings (13), wherein each wing (13) comprises an engine system (9); a fuselage (aircraft fuselage, Fig. 1, 6) structurally connected to each wing (13); hemi-cylindrical, U-shaped channel shrouds (5) surrounding at least one of the engine systems (9), at least one of the channel shrouds (5) providing lift to the STOL aircraft ([0036] lines 6-12, wherein the propeller thrust passes over the upper surface of the channel and its rounded trailing edge and is deflected at an angle greater than 0 degrees and up to 85 degrees from the horizontal plane which augments lift generated in the channel), at least one of the channel shrouds (5) reflecting acoustic energy upwards (wherein based on the shape and structure of the channel shroud, the acoustic energy would be reflected upwards as the prior art of Englar and the instant invention are structurally alike), at least one of the channel shrouds (5) being elongated to provide enhanced noise shielding (Figs. 1, 2, wherein the channel shroud are elongated from forward to aft along the length of the wing as the wing and shrouds are substantially of the same structure), the engine systems (9) placed in a longitudinal center (Figs. 2-3, wherein the engine system element 9 is mounted in the center of each of the channel shrouds) of the channel shrouds (5), the engine systems (9) driving a propeller (7), the channel shrouds (5) located outside (the channel shrouds are located on the channel wing element 3, which is connected to the fuselage) the fuselage (aircraft fuselage, Fig. 1, 6), wherein the channel shrouds (5) hemi-cylindrically surround a lower half (Figs. 1, 6) of the propeller (7), but does not expressly disclose the propeller located at a longitudinal center of the channel shrouds, wherein a chord-wise location of the propeller minimizes an associated acoustic signature and maximizes acoustic shielding of radiated acoustic energy, the channel shrouds being filled with sound attenuating material comprising foam loaded with one or more of metal and another dense material and having a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter and configured to function as a lift fan in order to control pitch at low speeds, thereby facilitating control of the STOL aircraft without airflow over a control surface.
However, Nam discloses a similar aircraft structure with channel shrouds (54, 56) with engine systems (60, 62) therein and a propeller (Column 4, lines 1-11) located at a longitudinal center of the channel shrouds (Fig. 7, wherein the propeller of the inboard engine system 60 is positioned at the longitudinal center), wherein a chord-wise location of the propeller (Fig. 7) minimizes an associated acoustic signature and maximizes acoustic shielding of radiated acoustic energy (wherein minimizes an acoustic signature and maximizes acoustic shielding of radiated acoustic energy is inherently achieved based on the location of the propeller (Fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, by positioning the propeller at the longitudinal center of the channel shrouds, as taught by Nam, for the purpose of not interfering when the outboard channel is stowed atop the inboard channel, providing a significant lift coefficient and efficient downward thrust deflection without varying the high-lift configuration geometry and facilitates Short Takeoff and Landing (STOL) or Vertical/Short Takeoff and Landing (VSTOL) capability that provides numerous benefits associated with personal transport operating from small sites, increasingly dense urban environments, and military transport.
However, Shiying discloses a short take-off and landing (STOL) aircraft comprising: two wings (27), wherein each wing (27) comprises an engine system (6); a fuselage (4) structurally connected to each wing (27); and a ducted fan thruster (10) positioned on the fuselage (4) in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter (Figs. 10-11) and configured to function as a lift fan (10) in order to control pitch at low speeds, thereby facilitating control of the STOL aircraft without airflow over a control surface (wherein fan thruster element 10 provides anterior and posterior leveling of the aircraft when engaged without airflow over the control surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, by adding a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter and to function as a lift fan to control pitch at low speeds, as taught by Shiying, for the purpose of providing vertical thrust characteristics to the aircraft.
Englar/Nam/Shiying lack but Le Bonte teaches a material used on aircraft as an insulator which is sound attenuating material, wherein the sound attenuating material comprises foam and the foam is loaded with one or more of metal and another dense material ([0048] line 8 through [0051], wherein the sound attenuating material is an embedded foamed material within a panel, such as a panel containing a honeycomb inner layer and further provides the use of a fire retardant formulation comprising a phosphorus containing fire retardant metal oxide, hydroxide or hydrate fire retardant, and graphite).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar/Shiying, by making the shroud internally filled with a sound attenuating material, wherein the sound attenuating material comprises foam and the foam being loaded with one or more of metal and another dense material, as taught by Le Bonte, for the purpose of providing vibration damping and sound insulation for the aircraft.

Claims 2-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Englar (US 2005/0029396), Nam (US 9156550), Shiying (CN1439573) and Le Bonte (US 2012/0153242) in view of Mochida (US 2008/0006739).

Regarding claims 2-11, Englar, Nam, Shiying and Le Bonte disclose the invention substantially as set forth above for claim 1, but do not expressly disclose an engine systems with two engine dual packs with one on each wing, each engine dual pack comprising two engines, both of the engine dual packs of the aircraft drive a propeller located on the side of the aircraft on which the engine dual pack is located, the two engines in an engine dual pack are combined through a combining gearbox onto one shaft driving a single propeller, the engines being interchangeable, one of the engines providing electrical power and the engine dual pack having an exhaust port on the top of the aircraft to expel exhaust.
However, Mochida teaches an aircraft (10) with engine dual packs (22, 22) on the aircraft (10) to drive a propeller (14) located on each side (Fig. 2) of the aircraft (10), the two engines (22, 22) in an engine dual pack are combined through a combining gearbox (26) and onto one shaft (34) driving a single propeller (14), the engines being interchangeable (wherein the engine dual packs are interchangeable with several different aircraft as seen in figures 1-3 and [0045] wherein the power sources are the same making them interchangeable), one of the engines providing electrical power (wherein during operation of the engine dual packs on ground, electrical energy is supplied to the aircraft) and the engine dual pack having an exhaust port (42) on the top of the aircraft (10) to expel exhaust. (Figs. 2-4, 6, 10-11)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, Nam, Shiying and Le Bonte, by adding two engine dual packs with one on each wing, each dual pack comprising two engines, both of the engine dual packs of the aircraft drive a propeller, the two engines in an engine dual pack are combined through a combining gearbox onto one shaft driving a single propeller, the engines being interchangeable, providing electrical power and an exhaust port on the top of the aircraft to expel exhaust, as taught by Mochida, for the purpose of providing the aircraft with sufficient power to continue safe operation in the event one of the power sources is compromised.

Regarding claim 20, Englar discloses a short take-off and landing (STOL) aircraft comprising: two wings (13), wherein each wing (13) comprises an engine system (9); a fuselage (aircraft fuselage, Fig. 1, 6) structurally connected to each wing (13); hemi-cylindrical, U-shaped channel shrouds (5) surrounding at least one of the engine systems (9), at least one of the channel shrouds (5) providing lift to the STOL aircraft ([0036] lines 6-12, wherein the propeller thrust passes over the upper surface of the channel and its rounded trailing edge and is deflected at an angle greater than 0 degrees and up to 85 degrees from the horizontal plane which augments lift generated in the channel), at least one of the channel shrouds (5) reflecting acoustic energy upwards (wherein based on the shape and structure of the channel shroud, the acoustic energy would be reflected upwards as the prior art of Englar and the instant invention are structurally alike), at least one of the channel shrouds (5) being elongated to provide enhanced noise shielding (Figs. 1, 2, wherein the channel shroud are elongated from forward to aft along the length of the wing as the wing and shrouds are substantially of the same structure), the engine systems (9) placed in a longitudinal center (Fig. 2-3, wherein the engine system element 9 is mounting in the center of the channel shroud) of the channel shrouds (5), the engine systems (9) driving a propeller (7), the channel shrouds (5) located outside (the channel shrouds are located on the channel wing element 3, which is connected to the fuselage) the fuselage (aircraft fuselage, Fig. 1, 6), but does not expressly disclose wherein the channel shrouds (5) hemi-cylindrically surround a lower half (Figs. 1, 6) of the propeller (7), the propeller located at a longitudinal center of the channel shrouds, wherein a chord-wise location of the propeller minimizes an associated acoustic signature and maximizes acoustic shielding of radiated acoustic energy, the channel shrouds being filled with sound attenuating material comprising foam loaded with one or more of metal and another dense material, having a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter and the engine system comprising two engine dual packs.
However, Nam discloses a similar aircraft structure with channel shrouds (54, 56) with engine systems (60, 62) therein and a propeller (Column 4, lines 1-11) located at a longitudinal center of the channel shrouds (Fig. 7, wherein the propeller of the inboard engine system 60 is positioned at the longitudinal center), wherein a chord-wise location of the propeller (Fig. 7) minimizes an associated acoustic signature and maximizes acoustic shielding of radiated acoustic energy (wherein minimizes an acoustic signature and maximizes acoustic shielding of radiated acoustic energy is inherently achieved based on the location of the propeller (Fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, by positioning the propeller at the longitudinal center of the channel shrouds, as taught by Nam, for the purpose of not interfering when the outboard channel is stowed atop the inboard channel, providing a significant lift coefficient and efficient downward thrust deflection without varying the high-lift configuration geometry and facilitates Short Takeoff and Landing (STOL) or Vertical/Short Takeoff and Landing (VSTOL) capability that provides numerous benefits associated with personal transport operating from small sites, increasingly dense urban environments, and military transport.
However, Shiying discloses a short take-off and landing (STOF) aircraft comprising: two wings (27), wherein each wing (27) comprises an engine system (6); a fuselage (4) structurally connected to each wing (27); and a ducted fan thruster (10) positioned on the fuselage (4) in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter (Figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, by adding a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter, as taught by Shiying, for the purpose of providing vertical thrust characteristics to the aircraft.
Englar/Nam/Shiying lack but Le Bonte teaches a material used on aircraft as an insulator which is sound attenuating material, wherein the sound attenuating material comprises foam and the foam is loaded with one or more of metal and another dense material ([0048] line 8 through [0051], wherein the sound attenuating material is an embedded foamed material within a panel, such as a panel containing a honeycomb inner layer and further provides the use of a fire retardant formulation comprising a phosphorus containing fire retardant metal oxide, hydroxide or hydrate fire retardant, and graphite).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar/Shiying, by making the shroud internally filled with a sound attenuating material, wherein the sound attenuating material comprises foam and the foam being loaded with one or more of metal and another dense material, as taught by Le Bonte, for the purpose of providing vibration damping and sound insulation for the aircraft.
Englar/Nam/Shiying and Le Bonte lack but Mochida teaches an aircraft (10) with engine dual packs (22, 22) that drive a propeller (14) located on each side (figure 2) of the aircraft (10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Englar, Shiying and Le Bonte, by making the engine system with engine dual packs, as taught by Mochida, for the purpose of providing sufficient power to continue safe operation of the vehicle in the event one of the power sources is compromised.

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642